Title: To George Washington from Lieutenant Colonel John Laurens, 23 June 1778
From: Laurens, John
To: Washington, George


                    
                        Sir
                        [Hopewell, N.J., 23 June 1778]
                    
                    By General Duportails leave I inclose a rude Sketch of the Roads and principal points, which have relation to the ground your Excellency desired to have reconnoitred—The Chain of Sourland hills as nearly as I can judge runs north by east—its nearest distance from Prince Town is five miles—Genl Duportail has reconnoitred as well as time would permit a Position in that part of the chain—the front is generally good—the flanks can only be made so by art—Roads of Retreat could not be examined—Water is not very abundant, but might be sufficient for a short stay—There is an inferior ridge of hills in front of those abovementioned, upon which stands a Militia Alarm Post—a good position might perhaps be found there—but the Rocky Hill from all accounts promises the strongest ground—I was in doubt this morning whether the intelligence sent by Genl Dickinson, would not make an alteration in Your Excellencys plan—as it appeared from his account that we should hardly be in time for occupying the ground in question—Genl Duportail proposes to wait for farther orders ’till 8 OClock—to morrow morning. I am with the greatest respect Your Excellencys most obedt Servt
                    
                        John LaurensAide de Camp
                    
                